
	

113 S1326 IS: Songwriters Tax Simplification Reauthorization Act
U.S. Senate
2013-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1326
		IN THE SENATE OF THE UNITED STATES
		
			July 18, 2013
			Ms. Landrieu (for
			 herself, Mrs. Boxer,
			 Mr. Corker, and Mr. Alexander) introduced the following bill; which
			 was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend and
		  make permanent the rule providing 5-year amortization of expenses incurred in
		  creating or acquiring music or music copyrights.
	
	
		1.Short titleThis Act may be cited as the
			 Songwriters Tax Simplification
			 Reauthorization Act.
		2.Special rule for
			 amortization of musical works and copyrights made permanent
			(a)In
			 generalParagraph (8) of
			 section 167(g) of the Internal Revenue Code of 1986 is amended by striking
			 subparagraph (E).
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2010.
			
